Citation Nr: 1000465	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  07-03 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for any acquired sleep 
or respiratory disorder.

2.  Entitlement to an evaluation in excess of 20 percent for 
low back strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from November 
1976 to December 1979 and from January 1981 to June 1993.  He 
served in Southwest Asia from September 1990 to April 1991.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St Louis, 
Missouri, that denied an increased rating for low back strain 
and denied service connection for sleep apnea, also claimed 
as a respiratory condition.  

With respect to the claim for service connection for sleep 
apnea and related respiratory symptoms, in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), the Court held that a 
claimant seeks service connection for the symptoms regardless 
of how those symptoms are diagnosed or labeled.  This holding 
is significant because the Veteran has claimed both sleep and 
respiratory-related disorders.  Therefore, the claim has been 
recharacterized as on of service connection for any acquired 
sleep-related or respiratory-related disorder. 

Service connection for any acquired sleep or respiratory 
disorder is addressed in the remand portion of the decision 
below and is remanded to VA's Appeals Management Center (AMC) 
in Washington, D.C. 


FINDINGS OF FACT

1.  Throughout the appeal period, the thoracolumbar spine has 
exhibited range of motion to no worse than 45 degrees of 
forward flexion, to 15 degrees of extension, to 15 degrees of 
right and left lateral bending, and to 28 degrees of right 
and left rotation.  

2.  The total range of motion of the thoracolumbar spine has 
been greater than 140 degrees.  

3.  Forward flexion of the thoracolumbar spine to 30 degrees 
or less is not shown, nor is ankylosis of the thoracolumbar 
spine shown.  

4.  Radiating pain represents additional neurological 
involvement and approximates mild incomplete paralysis of the 
left lower extremity.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for low back strain are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp.2009); 38 C.F.R. §§ 3.321(b), 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate V, 
§ 4.71a, Diagnostic Code 5237 (2009).

2.  The criteria for a separate 10 percent schedular rating 
for left lower extremity neurologic involvement are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp.2009); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.20, 
4.123, 4.124, 4.124a, Diagnostic Code 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his representative of any information 
and any medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VA must also inform the claimant of any information and 
evidence not of record that VA will seek to provide and that 
the claimant is expected to provide.  This notice must be 
provided prior to an initial unfavorable decision.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, adequate notice was timely provided in a November 2005 
letter issued prior to the initial, July 2006 adverse rating 
decision.  

In November 2008, the RO provided the notice required by the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All necessary 
development has been accomplished and adjudication may 
proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA 
and private medical reports.  The claimant was afforded VA 
medical examinations.  Neither the claimant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
claimant is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  A VA medical examination report must also include 
a "full description of the effects of disability upon the 
person's ordinary activity."  38 C.F.R. § 4.10; Martinak v 
Nicholson, 21 Vet. App. 447, 454 (2007).

Additionally, if a Veteran or the record reasonably raises 
the question of whether the Veteran is unemployable due to 
the disability for which an increased rating is sought, then 
a total rating based on individual unemployability (TDIU) as 
a result of that disability must be considered.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations, VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination, including during 
flare-ups.  Such inquiry is not to be limited to muscles or 
nerves.  These determinations are, if feasible, to be 
expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Where an increase in disability is at issue, the present 
level of disability, rather than remote history, is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Court held that where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

According to the appealed July 2006 rating decision, the 
lumbar spine has been rated 20 percent disabling for the 
entire appeal period under Diagnostic Code 5295-5237.  
Diagnostic Code 5295 was replaced by Diagnostic Code 5237 
several years ago and did not existed at any time during the 
current appeal period.  Therefore, it is appropriate to drop 
Diagnostic Code 5295 from further consideration.  

For Diagnostic Code 5237, where there are symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, the spine is rated as follows: 

Unfavorable ankylosis of the entire 
spine........................................... 	100

Unfavorable ankylosis of the entire thoracolumbar 
spine............................	50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine................................................................	40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine............................................................	30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis.........................	20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.......................................................	10

Note (1): Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, 
extension, left and right lateral flexion, and 
left and right rotation.  The normal combined 
range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note 
are the maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an examiner may 
state that because of age, body habitus, 
neurologic disease, or other factors not the 
result of disease or injury of the spine, the 
range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to 
the normal range of motion stated in Note (2).  
Provided that the examiner supplies an 
explanation, the examiner's assessment that the 
range of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion measurement 
to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or 
more of the following: difficulty walking because 
of a limited line of vision; restricted opening 
of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  
Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability.

Throughout the appeal period, the thoracolumbar spine has 
exhibited range of motion no worse than to 45 degrees of 
flexion, 15 degrees of extension, 15 degrees of right and 
left lateral bending, and to 28 degrees of right rotation and 
left rotation.  The total range of motion of the 
thoracolumbar spine therefore is no less than 140 degrees.  
Comparing these manifestations with the criteria of the 
rating schedule, the criteria for a schedular rating greater 
than 20 percent under Diagnostic Code 5237 are not more 
nearly approximated.  This is because forward flexion of the 
thoracolumbar spine to 30 degrees or less is not shown, nor 
is ankylosis of the thoracolumbar spine shown.  In reaching 
this conclusion, the Board notes that the criteria listed 
under the General Rating Formula are to be applied "[w]ith 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease."  Id.  
Accordingly, an evaluation in excess of 20 percent for the 
orthopedic manifestations of low back strain is not 
warranted.

During the appeal period, different examiners have recorded 
varying degrees of range of motion.  These variances invoke 
the application of 38 C.F.R. § 4.2, which states that 
different examiners will not describe the same disability in 
the same language and therefore the rater must reconcile 
"the various reports into a consistent picture so that the 
current rating may accurately reflect the elements of 
disability present."  Because the evidence does not contain 
factual findings that demonstrate distinct time periods in 
which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during 
the course of the appeal, the assignment of staged ratings is 
unnecessary.  Hart, supra.  

The Board has also considered whether a separate rating is 
required for any neurological component of the 
service-connected thoracolumbar spine disability.  See 38 
C.F.R. § 4.71a, General Rating Formula, Note (1).  

Note (1) above instructs the rater to separately rate 
associated neurologic abnormalities.  Associated neurologic 
abnormalities are shown on at least three occasions.  The 
March 2006 VA neurology consultation report notes radiating 
pains, the Veteran reported a flare-up of sciatica in 2007, 
and the February 2008 VA spine examiner annotated that there 
were radiating pains from the left buttock to the left knee 
with flare-ups every one to two months.  These flare-ups 
reportedly restricted most daily activities.  While not every 
clinical report within the appeal period reflects radiating 
pains and flare-ups, the above-mentioned reports certainly 
do.  Thus, a separate rating must be considered for left 
lower extremity neuritis.  Below are some relevant rating 
criteria.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe incomplete paralysis.  Absent organic 
changes, the maximum rating will be moderate, unless sciatic 
nerve involvement is shown.  38 C.F.R. § 4.123 (2009).

Neuralgia, cranial or peripheral, is usually characterized by 
a dull and intermittent pain, of typical distribution, so as 
to identify the nerve, is to be rated on the same scale, with 
a maximum equal to moderate incomplete paralysis.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124 
(2009).  

For disease of the peripheral nerves, the term "incomplete 
paralysis" when used with peripheral nerve injuries indicates 
a degree of lost or impaired function that is substantially 
less than that which is described in the criteria for an 
evaluation for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  The ratings for the peripheral nerves are for 
unilateral involvement; when bilateral combine with 
application of the bilateral factor.  

Diagnostic Code 8520 is analogous to left lower extremity 
radiating pain because the anatomical area of the neurologic 
deficits more nearly approximates the level of disability 
produced by sciatica when considering functional impairment, 
anatomical location, and symptomatology.  38 C.F.R. § 4.20.  

Keeping in mind that wholly sensory manifestations warrant a 
rating for mild, or at most, a moderate disability, the 
involvement of radiating pain to the buttocks and left lower 
extremity are sensory only.  Therefore, this one-sided 
radiculopathy is no worse than mild.  

Under Diagnostic Code 8520, a 10 percent evaluation is 
warranted for mild incomplete paralysis of the sciatic nerve.  
A 20 percent evaluation requires moderate incomplete 
paralysis.  A 40 percent evaluation requires moderately 
severe incomplete paralysis.  A 60 percent evaluation 
requires severe incomplete paralysis with marked muscular 
atrophy.  38 C.F.R. § 4.124a, Code 8520 (2009).

Because no motor involvement is shown, the disability more 
nearly approximates mild sciatica.  Thus, the Board will 
consider a 10 percent rating under Diagnostic Code 8520, for 
left lower extremity radiating pains for the entire appeal 
period.  

After considering all the evidence of record, the Board finds 
that the evidence is favorable, and a separate 10 percent 
rating for radiating pain to the left lower extremity will be 
granted. 

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the Veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
Veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App. 524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Additionally, if the claimant or the record reasonably raises 
the question of whether the Veteran is unemployable due to 
the disability for which an increased rating is sought, then 
part and parcel to that claim for an increased rating is 
whether a total rating based on individual unemployability 
(TDIU) as a result of that disability is warranted.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).

In this case, the claimant or the record does not reasonably 
raise the question of whether the Veteran is unemployable due 
to the disability for which an increased rating is sought, 
nor has the disability been shown, or alleged, to cause such 
difficulties as marked interference with employment or to 
warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b) (1).  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 
227.  See also VAOPGCPREC. 6-96. 


ORDER

An increased evaluation in excess of 20 percent for low back 
strain is denied. 

A separate 10 percent schedular rating for left lower 
extremity neurologic involvement is granted, subject to the 
laws and regulations governing payment of monetary benefits.


REMAND

An October 1996 private sleep study report offers an 
impression of obstructive sleep apnea.  An October 1997 VA 
sleep study report contains an impression of "no evidence of 
obstructive sleep apnea/hypopnea syndrome."

A February 1998 VA General medical compensation examination 
report notes a history of difficulty sleeping, sleep apnea, 
and fatigue of unclear etiology.  The final diagnoses include 
shortness of breath of unclear etiology, difficulty sleeping 
of unclear etiology, history of sleep apnea, and fatigue of 
unclear etiology. 

A February 1998 VA chronic fatigue syndrome compensation 
examination report notes that chronic fatigue syndrome 
includes various criteria, including sleep disturbances.  The 
examiner felt that the reported symptoms and physical 
examination were not consistent with chronic fatigue 
syndrome.  Thus, sleep disturbances remained unexplained.  

An October 2004 private sleep study report that notes that 
the Veteran's neck circumference of 21 inches was "a clear 
risk factor for obstructive sleep apnea."  The sleep study 
showed moderately severe obstructive sleep apnea/hypopnea 
syndrome.  In the report, the physician thereafter referred 
to the condition as the Veteran's "obstructive sleep 
disorder" and recommended that the Veteran not drive until 
the sleep disorder was treated.  

In November 2004, the Veteran underwent septum correction 
surgery with tonsillectomy and uvula amputation.  

In October 2005, the Veteran requested service connection for 
sleep apnea.  He reported that sleep apnea had caused a 
deviated nasal septum, enlarged adenoids, and an enlarged 
uvula, each of which had required surgical intervention.  

In his September 2006 notice of disagreement (NOD), the 
Veteran attempted to link sleep apnea with service in 
Southwest Asia and the burning oil fields there.  

The record is unclear with respect to whether all sleep 
disturbance-related symptoms and/or respiratory-related 
symptoms are explained by a diagnosed disability.  Moreover, 
the record is unclear that any diagnosed disability or 
earlier corrective surgery might be related to claimed oil 
smoke inhalation in Southwest Asia.  VA's duty to assist 
includes providing a medical examination or obtaining a 
medical opinion where such is necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(b); 
McLendon v. Nicholson, 20 Vet. App. 79, 81( 2006).

Accordingly, the case is REMANDED for the following action:

1.  VA should make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded an examination or 
examinations by appropriate specialists.  
The claims file should be made available 
to the physician or physicians for review 
of the pertinent evidence.  The 
physician(s) should elicit a complete 
history of sleep disturbances and 
respiratory disorders from the Veteran 
and then answer the following:

I.  What is the current diagnosis or 
diagnoses relative to any claimed 
respiratory disorder or sleep 
disorder?

II.  With respect to deviated nasal 
septum corrective surgery, 
tonsillectomy, and uvula amputation, 
is it at least as likely as not (50 
percent or greater probability) that 
exposure to oil smoke fumes in 
Southwest Asia caused or increased 
any of these conditions?  

III.  For each diagnosis or 
diagnoses offered in response to 
question I above, is it at least as 
likely as not (50 percent or greater 
probability) that exposure to oil 
smoke fumes in Southwest Asia caused 
or increased this disability?  

IV.  With respect to any diagnosis 
or diagnoses offered in response to 
question I above, is there any 
reported sleep or respiratory-
related symptom, the etiology of 
which remains undiagnosed?  The 
physician should offer a rationale 
for any conclusion in a legible 
report.  If any question cannot be 
answered, the physician should state 
the reason.

2.  After the requested development has 
been completed to the extent possible, 
the AMC should readjudicate the claim.  
If the benefit sought remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  The purposes 
of this remand are to comply with due process of law and to 
further develop the Veteran's claim.  No action by the 
Veteran is required until he receives further notice; 
however, the Veteran is advised that failure to report for 
examination without good cause may result in adverse 
consequences.  38 C.F.R. § 3.655 (2009).  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


